The contention that the general law for cities enacted in 1867 (Gen. St., cc. 40-44) did not repeal or supersede provisions of city charters theretofore granted in respect to the voting powers of mayors, cannot be sustained. At that time six *Page 209 
city charters had been granted, not including that of Keene which the voters of the town did not accept. The general law was designed to establish uniformity in city government, and provided a comprehensive scheme for the government of all cities of the state. There was no prior general legislation on the subject, and obviously the 1867 enactment could apply to existing cities only by giving it a superseding effect on the charters in respect to their provisions which were not in accord with the enactment. While each city could, and now can, be established only by special charter, the general legislation established uniform provisions and regulations for them, the same as had been done for towns, to be in force for all existing cities, as well as for future ones except in respect to special and exceptional provisions which their charters might contain. The clear purpose of the general legislation would be in great measure defeated if it were held inapplicable to charters then existing, and inoperative to substitute for provisions of the charters conflicting with it.
Whatever the usual rule of construction may be as to the effect of general legislation upon special laws previously enacted, the situation here is one of general legislation necessarily applying to special laws if it is to have any revisory force. The well established rule that "When the legislature makes a revision of the subject matter of a statute and by the new statute designs a complete scheme, so much of the former statute as is excluded, though not expressly repealed, is to be deemed as superseded" (Hening's Dig., 1468, and cases cited) is pertinently controlling. The case of Hillsborough County v. Manchester, 49 N.H. 57, definitely holds the charter of Manchester subject to the general legislation of 1867 in this language (61):" In fact, those provisions [of the charter] must have been regarded as repealed [by the general legislation], as upon general principles they were."
The case of Attorney-General v. Cross, 75 N.H. 541, supports this construction of the legislation. While the opinion does not give extended discussion, assumably because argument in respect to it was not stressed, the court evidently had it under consideration. The brief for the defendant shows this. 275 Briefs  Cases 419.
The charters of the six cities granted prior to 1867 and then in force each gave the mayor a casting vote, and this provision was contained in the general legislation of that year (Gen. St., c. 41, s. 8). The 1871 act (Laws 1871, c. 24) changed his voting power to a veto power, and expressly repealed all inconsistent legislation. Thus *Page 210 
there was more than a superseding effect. Not only necessarily implied but by the express provision of repeal, both the 1867 act and the charter provisions which that act superseded were repealed in this respect.
Motion denied.
All concurred.